Citation Nr: 1809785	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-18 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Committee on Waivers and Compromises in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment (or debt) of VA non-service-connected pension benefits in the amount of $5,345. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 





INTRODUCTION

The Veteran, who is the appellant, served on active duty service from November 1970 to April 1972. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2014 determination of the Committee on Waivers and Compromises (COWC) of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the request for a waiver of recovery of an overpayment of VA non-service-connected pension benefits in the amount of $5,345.00.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation, educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  See 38 C.F.R. § 1.956(a).

In December 2013, the RO informed the appellant that they decided to reduce his VA non-service-connected pension benefits because they had received information from the Social Security Administration indicating his entitlement to a greater monthly benefit than was previously counted and the appellant's assertion that he was married in December 2012.  The appellant was notified of the overpayment and requested a waiver, questioning why the RO continued to send him money if it was not intended.  His waiver request was denied in January 2014 decision.  The basis of the denial was that the appellant was at fault in the creation of the debt and there was no indication repayment of the debt would deprive the appellant of necessities.  The RO further informed the appellant that his benefits were terminated effective January 1, 2014, because his income exceeded the maximum income limit for the year 2014.  The appellant stated in his April 2014 notice of disagreement that he called the 800 number, reported he had gotten married and told them about his wife's income, but apparently nothing was put in his record to show this.  Moreover, even after he reported this, the RO continued to pay him for 60 more days.  He further elaborated in his May 2014 substantive appeal that "[b]ecause I can not read, I was unaware of the requirements to report my change in marriage status.  I was unaware of this until I went into the service office and was told that this should be reported."

In May 2016, the appellant applied for VA non-service-connected pension benefits, noting his spouse was no longer employed.  He was granted pension with aid and attendance, effective June 1, 2016.  In August 2016, the RO informed the appellant that he still owed VA money and was reminded that they could take all or part of his check to apply towards the debt.  In a September 2016 report of general information, the appellant inquired about a "payment arrangement" that he and the pension management center agreed upon.  Specifically noting $197.00 was scheduled to be recouped from his benefit.  

First, the Board notes the appellant is disputing the debt and clearly has asked that the repayment of the debt be waived.  Because the appellant has challenged the proper creation of the debt, further appellate review by the Board with regard to the appellant's waiver claim must be deferred pending formal adjudication of his challenge to the validity of the debt.  Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991) ("when a veteran raises the validity of the debt as part of a waiver application . . . it is arbitrary and capricious and an abuse of discretion to adjudicate the waiver application without first deciding the veteran's challenge to the lawfulness of the debt asserted against him or her"); VAOPGCPREC 6-98 (July 24, 1998) (holding that when a veteran challenges the validity of the debt and seeks waiver of the debt, the [RO] must first fully review the debt's validity and, if the office believes the debt to be valid, prepare a written decision fully justifying the validity of the debt before referring the waiver request to the Committee on Waivers and Compromises).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  38 C.F.R. § 1.911 (c)(1).

Second, based on the above, it is unclear whether the appellant has paid back the debt, is on a repayment plan, or is unable to pay back the debt due to hardship.  Therefore, the AOJ is also directed to obtain an audit of the appellant's VA non-service-connected pension account and potential payment history of the debt from 2014 to the present.  

Accordingly, the case is REMANDED for the following action:

1.  Prepare an audit of the appellant's VA non-service-connected pension account and payment history from 2014 to the present.  If applicable, the audit should reflect, on a month-by-month basis, the amount of the overpayment that was repaid by the appellant, to include a current amount due, if any.  A copy of the audit should be associated with the claims folder and another provided to the appellant and his representative.

2.  Request that the appellant provide a current financial status report regarding his current income and expenses.

3.  Once the development above has been completed, the issue of validity of the creation of the overpayment of benefits in the amount of $5,345 should be adjudicated by the RO.  The appellant must be provided the proper notice of any such determination and afforded the necessary time to respond.  Thereafter, if necessary, the issue of waiver of recovery of the overpayment should be readjudicated.  If any aspect of the appeal remains denied, the appellant and his representative should be issued a supplemental statement of the case and allowed an appropriate period of time to respond before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




